


110 HRES 1191 IH: Expressing support for designation of May

U.S. House of Representatives
2008-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1191
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2008
			Ms. Castor (for
			 herself and Mr. Reichert) submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of May
		  as National Asthma and Allergy Awareness Month.
	
	
		Whereas allergies are among the most common and overlooked
			 diseases in the United States;
		Whereas an estimated 50,000,000 or 1 in 5 Americans suffer
			 from all types of allergies;
		Whereas the prevalence of allergies has consistently
			 increased since the early 1980s in the United States across all age, sex, and
			 racial groups;
		Whereas allergies are the most frequently reported chronic
			 condition in children, and allergy is the third most common chronic disease
			 among children under the age of 18;
		Whereas many allergic reactions are severe enough to cause
			 death;
		Whereas it is estimated that the cost of allergies is
			 nearly $7,000,000,000 each year;
		Whereas an estimated 20,000,000 or 1 in 15 Americans
			 suffer from asthma, and 50 percent of asthma cases are
			 “allergic-asthma”;
		Whereas, due to asthma, each day in America 40,000 people
			 miss school or work, 30,000 people have an attack, 5,000 people visit the
			 emergency room, 1,000 people are admitted to the hospital, and 11 people
			 die;
		Whereas asthma is the most common chronic condition among
			 children, affecting more than 1 of every 20 children;
		Whereas asthma is more common among children (7 to 10
			 percent) than adults (3 to 5 percent);
		Whereas nearly 5,000,000 asthma sufferers are under the
			 age of 18;
		Whereas ethnic differences in asthma prevalence,
			 morbidity, and mortality are highly correlated with poverty, urban air quality,
			 indoor allergens, lack of patient education, and inadequate medical
			 care;
		Whereas asthma accounts for one-quarter of all emergency
			 room visits in the United States each year, with 2 million emergency room
			 visits;
		Whereas each year, asthma accounts for more than
			 10,000,000 outpatient visits and 500,000 hospitalizations;
		Whereas 44 percent of all asthma hospitalizations are for
			 children;
		Whereas asthma accounts for more hospitalizations than any
			 other childhood disease;
		Whereas asthma is the third-ranking cause of
			 hospitalization among children under the age of 15;
		Whereas among children ages 5 to 17, asthma is the leading
			 cause of school absences from a chronic illness;
		Whereas asthma accounts for an annual loss of more than 14
			 million schooldays per year, which is approximately 8 days for each student
			 with asthma, and it is estimated that children with asthma spend nearly 8
			 million days per year restricted to bed;
		Whereas the annual cost of asthma is estimated to be
			 nearly $18,000,000,000;
		Whereas each year, the Asthma and Allergy Foundation of
			 America declares May as National Asthma and Allergy Awareness Month; and
		Whereas the month of May 2008 would be an appropriate
			 month to designate a National Asthma and Allergy Awareness
			 Month: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of
			 National Asthma and Allergy Awareness Month;
			(2)supports the
			 designation of a National Asthma and Allergy Awareness
			 Month;
			(3)encourages local
			 communities to raise awareness surrounding the prevalence of asthma and
			 allergies;
			(4)encourages
			 awareness about disparities in asthma cases based on race, ethnicity, and
			 economic status;
			(5)recognizes and
			 salutes health care professionals that treat asthma- and allergy-related health
			 issues each day; and
			(6)recognizes and
			 reaffirms the Nation’s commitment to continued education surrounding asthma and
			 allergy treatment and symptoms and to advancing care for both asthma and
			 allergy conditions.
			
